Citation Nr: 1727362	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus (herein diabetes).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disease or injury.

3.  Entitlement to an initial disability rating in excess of 0 percent for bilateral sensorineural hearing loss.
  

REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A July 2011 rating decision denied entitlement to service connection for peripheral neuropathy of the upper extremities and granted entitlement to service connection for a bilateral hearing loss disability and assigned a 0 percent disability rating.  

The Veteran testified at a June 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran originally filed a claim in July 2011 for entitlement to service connection for PTSD.  As will be discussed further below, the evidence of record referenced an additional acquired psychiatric disorder diagnosis beyond PTSD and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Subsequent to the SOC issued in May 2013 (for the neuropathy and hearing loss claims) and the SOC issued in February 2015 (for the acquired psychiatric disorder claim), additional documents, submitted by the Veteran and obtained by VA, were associated with the Veteran's claims file without a waiver of consideration by the AOJ.  The Veteran filed his substantive appeals in June 2013 and March 2015 and therefore the documents submitted by the Veteran are subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  As to the records obtained by VA, waiver of consideration of such evidence by the AOJ is not assumed.  In any event, as the Veteran's claims are being granted or remanded, there is either no prejudice to the Veteran in the Board considering such documents or the AOJ will have the opportunity to consider such documents in the first instance on remand.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an initial disability rating in excess of 0 percent for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper extremities is caused by his service-connected diabetes.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities is proximately due to the Veteran's service-connected diabetes.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.




Legal Criteria

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016).

Evidence and Analysis

The Veteran filed a claim in March 2011 for entitlement to service connection for neuropathy of the upper extremities.  At this time, he submitted a statement from private Dr. P.G. (noted to work in neurology) that stated that the Veteran was being treated for neuropathy secondary to diabetes and that he had been followed since September 2010.  A May 2011 statement from private Dr. W.G. stated that the Veteran was "under our care for Diabetic Peripheral Neuropathy of upper...extremities."  A July 2011 statement from Dr. W.G. reiterated that the Veteran was "under our care for Diabetic Peripheral Neuropathy of upper...extremities bilaterally."

The Veteran began to receive VA treatment in June 2011.  His initial June 2011 primary care treatment note stated that the Veteran was "seeking assistance with medications and will try to open up a claim for his diabetic neuropathy."  It also noted that the Veteran "informed me that he had extensive work-up of his neuropathy through his private neurologist Dr. [P.G.]" and that "[h]e had MRI's from 'head to toe'...and was told by private 'normal findings.'  He also underwent EMG's and was told 'nerves and muscle were fine'.  Also went for circulatory tests...and was told 'negative.'"  Cited as reviewed by the medical professional (but not of record) were September 2010 EMG results for the lower extremities.  It was also noted that "chronic neuropathy [times] two years described as burning tingling sensation mostly on his hands, arms, shoulders."  An assessment was noted of diabetic peripheral neuropathy and a consult was placed with neurology.

A September 2011 VA neurology consult note referenced symptoms in the upper extremities and upon sensory neurological examination noted decreased sensation in the palms.  An addendum to this note by an attending doctor from the Neurology Service stated that "[t]he [Veteran] has clinical history and exam consistent with peripheral neuropathy, most likely secondary to [diabetes]."

Subsequent primary care notes from September 2011, March 2012, August 2012 and March 2013 included an assessment of diabetic peripheral neuropathy.      

A February 2015 VA primary care treatment note referenced tingling of the arms and legs, noted an assessment of peripheral neuropathy and a consult was placed with neurology.

A March 2015 VA neurology consult note referenced symptoms in the upper extremities, noted upon sensory neurological examination impairment in the upper extremities and stated that "[o]n examination [the Veteran] has finding of distal small and large fiber involvement by neuropathy."  An addendum to this note by an attending doctor from the Neurology Service referenced the Veteran as having "a history of painful diabetic neuropathy."  

An August 2015 VA neurology note referenced symptoms in the upper extremities and stated that the Veteran was "here for evaluation of neuropathic pain...It could most likely due to disc degenerative disease vs diabetic neuropathy."  An addendum to this note by an attending doctor from the Neurology Service referenced that this was a follow up visit for the Veteran's neuropathy and stated that "[t]he neurologic exam showed signs of neuropathy but also sign of cervical myelopathy (not MRI proven) which however may not be the cause of his symptoms."

An October 2015 VA neurology note referenced symptoms in the upper extremities and stated that the Veteran was "here for evaluation of neuropathy pain...Possible etiologies for pain include diabetic neuropathy vs. degenerative disc disease vs. agent orange exposure."  An addendum to this note by an attending doctor from the Neurology Service referenced that the Veteran had "a history of painful diabetic neuropathy."  
A January 2016 VA neurology note referenced symptoms in the upper extremities and noted an assessment of peripheral neuropathy.  An addendum to this note by a doctor with a title of Attending Neurologist referenced the Veteran as having painful diabetic neuropathy.

A March 2016 VA neurology note referenced symptoms in the upper extremities, noted upon sensory neurological examination impairment in the upper extremities and stated that the Veteran's "neuro examination is significant for distal small and large fiber neuropathy in [bilateral]...[upper extremity]."  An addendum to this note by doctor with a title of Attending Neurologist referenced the Veteran as having "presumed diabetic neuropathy" and noted an impression of "[p]robable diabetic small-fiber neuropathy."

A May 2016 VA neurology note referenced symptoms in the upper extremities and referenced the Veteran as following up for his neuropathic pain.  An addendum to this note by doctor with a title of Attending Neurologist referenced the Veteran as having "painful neuropathy" and noted upon examination that "[t]ouch and pinprick are decreased distally in upper...limbs." 

Also of record of three VA peripheral nerve examination reports, all completed by Dr. S.G.  The June 2011 examination report referenced symptoms in the upper extremities.  Upon physical examination, sensory findings were noted as normal in the upper extremities.  The examiner stated that "[b]ased on today's exam, there is no evidence of neuropathy of upper extremities."  

The May 2013 examination report referenced symptoms in the upper extremities.  It also noted that the Veteran "does a lot of work with his hands" and that he "has to stay physically active" related to his work.  The examiner noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy and noted intermittent pain (usually dull) in the upper extremities.  Upon physical examination, sensory findings were noted as normal in the upper extremities.  The examiner noted that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The examiner stated that the "Veteran's current pain in arms appears to be less likely related secondary to diabetic neuropathy and more secondary to overuse."  No further rationale or explanation was provided as to why this was the case.  

The Veteran was most recently afforded a VA peripheral nerves examination in April 2016, which was requested in the context of an increased rating claim for the Veteran's service-connected peripheral neuropathy of the lower extremities.  The examination report noted a diagnosis of diabetic peripheral neuropathy, specifically "peripheral neuropathy of [bilateral upper extremity]...most likely secondary to [diabetes]."  The examination report referenced symptoms in the upper extremities.  The examiner noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy and noted intermittent pain (usually dull), paresthesias and/or dysesthesias in the upper extremities.  Upon physical examination, sensory findings were noted as decreased in the hands and fingers.  The examiner stated that the Veteran had an upper extremity diabetic peripheral neuropathy and noted mild incomplete paralysis of the bilateral median nerve.  The examiner stated that "I have been asked only to evaluate for lower extremity peripheral neuropathy severity.  [H]owever, [V]eteran also [complained of] upper extremity neuropathy during appointment today."

Upon review, the Board finds that the Veteran's has peripheral neuropathy of the upper extremities that is caused by his service-connected diabetes.  As outlined above, various records during the appeal period referenced peripheral neuropathy.  While some of the medical records did not contain a diagnosis of peripheral neuropathy of the upper extremities, many other records from multiple medical professionals did, to include private medical records, VA treatment record and the most recent April 2016 VA examination report.  Overall, the Board finds that upon review of the totality of the evidence, the Veteran has peripheral neuropathy of the upper extremities that is secondary to his service-connected diabetes.

In sum, the Board finds that the Veteran's peripheral neuropathy of the upper extremities is caused by his service-connected diabetes.  As such, the Board concludes that peripheral neuropathy of the upper extremities is proximately due to the Veteran's service-connected diabetes.  38 C.F.R. § 3.310 (2016).  Entitlement to service connection is therefore warranted on a secondary basis and to this extent the Veteran's claim is granted.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is granted.


REMAND

Hearing Loss

The Veteran was most recently afforded a VA examination with respect to his bilateral hearing loss disability in June 2011.  In August 2016, the Veteran submitted copies of June 2016 audiometric test results that were conducted as part of VA treatment.  Applicable regulations state that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2016).  The June 2016 audiometric test results noted that the CDIW-22 speech recognition test, and not the Maryland CNC test, was used.  As such, these tests results are inadequate for VA rating purposes.  When comparing the audiometric test results from June 2016 to the June 2011 VA examination report, however, worsening was documented at each frequency tested on both tests.  In light of this evidence suggesting an increase in severity of the Veteran's bilateral hearing loss disability since the last VA examination, remand is required to afford the Veteran a new VA examination.       

Acquired Psychiatric Disorder

As noted above, the Veteran initially filed a claim for entitlement to service connection for PTSD, but based on the evidence of record, the Board has expanded the claim on appeal as to one for entitlement to service connection for an acquired psychiatric disorder.  The Veteran has not been afforded a VA examination with respect to this claim.  For the reasons that follow, the Board finds that remand is required for such a VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to PTSD, entitlement to service connection specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).  A specific provision relates to if a claimed stressor is related a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2016).

Of record is an April 2012 psychological evaluation report from a private neuropsychologist.  The report referenced the Veteran's "extensive combat exposure in Korea during the Viet Nam War era."  Under the military history section, references were made to the Veteran being "involved in all sorts of patrol and recovery missions in Korea and suffers from the effects to this day.  He stated that he was often recovering just body parts, and the memory of what he had to do still haunts him."  It was also referenced that "[h]e participated in loading bodies and body parts of American soldiers following enemy fire from Korea many times" and that "he was always scared.  He was terrified all the time."  The report stated "[t]he following describes this [V]eteran's combat exposure," followed by a list of items, which included: received incoming fire from enemy small arms, artillery, rockets, mortars and bombs; unit received sniper fire; encountered mines and booby traps while on patrol or at duty station; unit patrol was ambushed or attacked; part of an artillery unit which fired on the enemy; was a medic; at least once sat with someone dying from war related injuries; was exposed to Agent Orange; saw Americans and other troops killed; was involved in the post-mortem preparation and/or evacuation of bodies; and saw dead and dismembered bodies.  Reference was also made to "a young Korean girl with [tuberculosis] whom he had given mouth to mouth, but died in his arms despite his attempts to revive her" and that "[h]e saw many casualties of local people in Korea and found the harsh reality of their deprivation traumatizing."  The report further stated that the Veteran "related many occasions where fellow soldiers were killed or injured while he was working as a medic in Korea during the Viet Nam War era" and that "[h]e felt he was constantly under threat of death and was asked to perform gruesome recovery missions where he would bring back dead and dismembered soldiers."  It was noted that the "[V]eteran has been suffering from symptoms of PTSD on a daily basis as a result of his service in Korea during the Viet Nam War era and his exposure to traumatic combat related experiences" and that "[t]he objective and clinical data indicate the appropriateness of a diagnosis of PTSD and Major Depression."  The neuropsychologist further stated that "[c]onsideration of his government disability rating should be made, as his psychological disorders appear clearly related to his combat experiences in Korea during the Viet Nam era."

Relevant VA treatment records are also of record.  A July 2011 VA mental health consult note from a psychologist stated that the Veteran was stationed in Korea on the DMZ and that "he was medic, they were under threat of the North Koreans,[] the latter shot at Americans, as a medic he treated them.  He treated men shot in legs, another in chest."  The note also referenced "intermittent distressing memories of service at DMZ in Korea" and "[b]othered by 6 year old girl who had tuberculosis; memories of North Koreans harassing them by throwing stones, shooting at h[i]m[] while he did patrols."  The psychologist provided a diagnosis of PTSD and noted that the Veteran "is bothered by distressing and intrusive memories of Korean service trauma." 

The Veteran also provided lay statements as to potential in-service stressors.  In this regard, he submitted a detailed September 2011 statement that included similar reports as to those outlined above, to include related to guard and patrol duty at the DMZ in Korea.  He reported that he "experienced many confrontations with the enemy.  Many small firefights into [and] across the DMZ."  At the June 2016 Board hearing, the Veteran provided additional testimony regarding potential in-service stressors, which were also similar to those outlined above.  The Veteran again discussed being on patrols near the DMZ and indicated that when he was on these patrols he felt helpless, very scared and that he feared for his life.  See June 2016 Board Hearing Transcript, page 12.

The Veteran's personnel records noted that he was stationed in Korea from August 1967 to September 1968.  His principal duties during this time were noted as Medical Aidman and Ambulance Driver.  The Veteran's organization was noted to be the 2nd Battalion of the 23rd Infantry.  In a July 2011 rating decision, the AOJ conceded herbicide agent exposure based on this service pursuant to 38 C.F.R. § 3.307(6)(iv), which concedes such exposure to veterans who served "in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ."      

Upon review, the Veteran has provided information as to various potential in-service stressors, which primarily related to his service in Korea near the DMZ.  As noted, evidence corroborated service in Korea near the DMZ.  The Veteran has not been afforded a VA examination with respect to this claim and the AOJ has made no effort to attempt to verify any of the Veteran's reported in-service stressors.  In addition, the evidence indicated that at least some of the Veteran's reported stressors could relate to a "fear of hostile military or terrorist activity."  As such, remand is required for a VA examination that is conducted by a VA or VA-contracted psychiatrist or psychologist and for an opinion, as outlined further in the remand directives below.  Following this examination, the AOJ must take appropriate action to verify any in-service stressors deemed necessary.

In addition to PTSD, evidence of record also noted a diagnosis of depression.  As noted, an April 2012 psychological evaluation report from a private neuropsychologist diagnosed major depression and stated that such "appear[s] clearly related to his combat experiences in Korea during the Viet Nam era."  As noted above, the AOJ took no action to attempt to verify any reported in-service stressors, so it is premature to address whether the Veteran had "combat experiences" in Korea, as referenced in the April 2012 psychological evaluation report.  As such, any action to verify the Veteran's reported in-service stressors taken by the AOJ will be relevant to the issue of depression.  

In addition, VA treatment records starting in March 2015 also noted a diagnosis of depression.  A March 2015 VA mental health consult note stated "[d]epression secondary to neuropathy in hands, feel leg, constan[]t pain.  Veteran depressed because he can't do things he used to."  A diagnosis was noted of "[d]epression secondary to medical issue, [rule out PTSD]."  An April 2015 VA mental treatment note included the same diagnosis.  Subsequent VA treatment records also noted a diagnosis of depression.  

In light of the above, the opinion on remand must also address whether any acquired psychiatric disorder (other than PTSD) is related to the Veteran's active service and whether any such disorder is secondary to the Veteran's service-connected disabilities.    

All Claims

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent complete VA treatment records of record are from May 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent complete VA treatment records of record are from May 2016).

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral hearing loss disability.

3.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for an acquired psychiatric disorder.  The examination/opinion must be conducted/provided by a VA or VA-contracted psychiatrist or psychologist.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.

If the examiner provides a diagnosis of PTSD, the examiner must note what stressor such diagnosis is based upon.  In addition, the examiner should consider whether any reported stressors relate to a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (2016).

While review of the entire claims folder is required, attention is invited to a July 2011 VA mental health consult note (which noted a diagnosis of PTSD related to the Veteran's active service in Korea); an April 2012 psychological evaluation report from a private neuropsychologist (which noted diagnoses of PTSD and major depression and related such to the Veteran's active service in Korea); and to the evidence outlined in the body of the remand above that related to reported in-service stressors.   

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period is due to or caused by the Veteran's service-connected disabilities.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period has been aggravated (i.e., increased in severity) beyond the natural progress by the Veteran's service-connected disabilities.

With respect to the opinions requested in items "b" and "c," while review of the entire claims folder is required, attention is invited to a March 2015 VA mental health consult note that stated "[d]epression secondary to neuropathy in hands, feel leg, constan[]t pain.  Veteran depressed because he can't do things he used to" and noted a diagnosis of "[d]epression secondary to medical issue."  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  Following the VA examination for the Veteran's acquired psychiatric disorder claim, the AOJ must take appropriate action to verify any in-service stressors deemed necessary.  The AOJ should specifically determine whether the conditions in Korea rose to the level of hostile military action or terrorist activity during the time frame that the Veteran was in Korea.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


